           Case 5:19-cv-01147-JD Document 33 Filed 02/20/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

WHITNEY BAILEY, Ph.D                          )
                                              )
        Plaintiff                             )
-vs.-                                         )   Case No. CIV-19-1147-JD
                                              )
                                              )
STEPHAN WILSON, et al.                        )
                                              )
        Defendant.                            )

          REPLY IN SUPPORT OF MOTION FOR PARTIAL DISMISSAL
                     OF DEFENDANT GARY SANDEFUR

        This Reply Brief is filed on behalf of Defendant Gary Sandefur, in support of his

Motion to Dismiss the claims asserted against him in the Amended Complaint (“Complaint”).

Sandefur would note at the outset that, in considering a Motion under Rule 12(b)(6), the

Court should look only to the four corners of the Complaint, rather than how that pleading

was characterized in Plaintiff’s response.

        In Jojola v. Chavez, 55 F.3d 488 (10th Cir. 1995), the Tenth Circuit Court of Appeals

considered a Plaintiff’s attempt to cure the deficiencies in his complaint by raising new

factual issues on appeal. The Court of Appeals rejected this approach, holding that “in

determining whether to grant a motion to dismiss, the district court, and consequently this

court, are limited to assessing the legal sufficiency of the allegations contained within the

four corners of the complaint.” 55 F.3d at 494. See also Doyle v. Oklahoma Bar Ass'n, 998

F.2d 1559, 1566 (10th Cir. 1993) (in reviewing an order granting a motion to dismiss, the


                                              1
          Case 5:19-cv-01147-JD Document 33 Filed 02/20/20 Page 2 of 6




court of appeals “confines [its] review to the allegations of the complaint”).

       1. Allegations in the Complaint

       The Complaint alleges that, on September 16, 2016, Plaintiff applied for a promotion

to the position of Professor at Oklahoma State University (¶ 30). The Complaint further

alleges that in February and March, 2017, Defendants Osteen and Wilson did not recommend

Plaintiff’s promotion application, and that Sandefur denied the promotion in June, 2017 (¶¶

36, 37 and 43). The Complaint alleges that Sandefur affirmed his decision on December 8,

2017 (¶ 53).

       The Complaint further alleges that Plaintiff asked for and was granted a leave of

absence to work for the United States Department of Health and Human Services; she took

the leave of absence from December 10, 2017 until January 5, 2019 (¶ 28). The Complaint

alleges that, upon her return to the University, she received teaching assignments from

Defendants other than Sandefur which were not to her liking (¶ 58). Although the Complaint

makes a conclusory assertion that the denial of her promotion request two years earlier was

connected to the teaching assignments made in 2019, it fails to allege any facts to support this

assertion and to explain the two year temporal disparity.

       In short, Plaintiff’s claim in this case involves two separate complaints. First, she

contends that the denial of her promotion request in 2017 violated her constitutional right of

association. Second, she asserts that the teaching assignments which she received following

her return from a leave of absence in 2019 were not to her liking, and also that the


                                               2
          Case 5:19-cv-01147-JD Document 33 Filed 02/20/20 Page 3 of 6




Defendants failed to give her “professional accolades” to which she believed herself entitled.

       2. Plaintiff has made no plausible claim of retaliation against Sandefur

       Sandefur moved to dismiss the claims asserted against him insofar as they were

related to the events alleged to have occurred in 2019, since the Complaint makes no

allegation that he was involved in any of those actions. In her Response to his Motion,

Plaintiff asserts that the actions of the other defendants provide the basis for a retaliation

claim against Sandefur because those actions were inextricably connected to his action in

2017 to not recommend Plaintiff for promotion. Thus, Plaintiff argues that Sandefur’s

promotion decision was a “continuing violation” and thus he is liable for the alleged acts of

other defendants.

       Plaintiff acknowledges that no published Tenth Circuit case has accepted the

applicability of the “continuing violation” argument in the context of a §1983 claim.

However, even if it applies, unless Plaintiff alleges facts to prove that the 2017 failure to

promote and the alleged retaliation two years later were so connected as to constitute but a

single claim, then the retaliation claim against Sandefur should be dismissed.

       More importantly, however, Sandefur may be held liable under §1983, if at all, only

for his own actions, not for acts taken by other defendants. “Individual liability under § 1983

must be based on [the defendant's] personal involvement in the alleged constitutional

violation.” Schneider v. City of Grand Junction Police Dep't, 717 F.3d 760, 768 (10th Cir.

2013). In a suit under §1983, “a plaintiff must plead that each Government-official


                                              3
          Case 5:19-cv-01147-JD Document 33 Filed 02/20/20 Page 4 of 6




defendant, through the official's own individual actions, has violated the Constitution.”

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (emphasis supplied).

       The Complaint is devoid of factual allegations that Sandefur took any retaliatory

action against Plaintiff in 2019, and the claims against him based on those allegations should

be dismissed.

       3. Sandefur is entitled to qualified immunity

       The Motion to Dismiss showed that Sandefur is entitled to qualified immunity from

liability and from suit, since the Complaint failed to allege facts showing that any purported

constitutional violation was clearly established.

       Once a defendant asserts qualified immunity, the plaintiff bears the burden of
       satisfying a strict two-part test. The plaintiff must establish (1) that the
       defendant violated a constitutional or statutory right, and (2) that this right was
       clearly established at the time of the defendant’s conduct.

Dodds v. Richardson, 614 F.3d 1185, 1191 (10th Cir. 2010) (internal citations omitted). The

Tenth Circuit has characterized plaintiff’s burden as a “heavy” one. “If the plaintiff fails to

carry either part of his two-part burden, the defendant is entitled to qualified immunity.”

Trigalet v. Young, 54 F.3d 645, 647 (10th Cir. 1995).

       Under this standard, a plaintiff must show that the constitutional right which she

claims was violated by the defendant was clearly established, and that “existing precedent

must have placed the statutory or constitutional question beyond debate.” White v. Pauly,

___ U.S. ___, 137 S. Ct. 548, 551 (2017).

       Here, Plaintiff cites several cases in which employees were terminated for political

                                               4
          Case 5:19-cv-01147-JD Document 33 Filed 02/20/20 Page 5 of 6




activities. See, e.g., Plaintiff’s citations to Snyder v. City of Moab, 354 F.3d 1179 (10th Cir.

2003); Gann v. Cline, 519 F.3d 1090 (10th Cir. 2008); and Walton v. Powell, 821 F.3d 1204

(10th Cir. 2016). Plaintiff, of course, was not terminated from any position, and those cases

are inapplicable. Likewise, unlike Keyishian v. Bd. of Regents, 385 U.S. 589 (1967) (in

which professors were fired for refusing to sign statements denying that they were

Communists), Plaintiff does not allege that Sandefur infringed her academic freedom in any

way.

       These cases do not show that existing precedent conclusively establishes that a person

such as Sandefur is subject to personal liability under 42 U.S.C. § 1983 for the acts or

inactions of other persons, about which he was not alleged to have any knowledge, let alone

any involvement.

       It was the Plaintiff’s burden in responding to the Motion to Dismiss to show the

existence of controlling precedent establishing that a person in the position of Sandefur

would have known that the acts of other persons (and their failure to heap praise upon

Plaintiff) as alleged in the Complaint would subject him to personal liability for damages

under §1983. Plaintiff has failed to carry her burden, and accordingly Sandefur is entitled

to qualified immunity.

       Defendant Gary Sandefur respectfully requests that the Court grant his Motion for

Partial Dismissal.

                                            Dated this 20th day of February, 2020.


                                               5
         Case 5:19-cv-01147-JD Document 33 Filed 02/20/20 Page 6 of 6




                                          /s/ Margaret McMorrow-Love
                                         Margaret McMorrow-Love, OBA# 5538
                                         John J. Love, OBA #5536
                                         LOVE LAW FIRM
                                         228 Robert S. Kerr Ave., Suite 540
                                         Oklahoma City, Oklahoma 73102
                                         (405) 235-3848
                                         Fax: (405) 235-3863
                                         mml@lovelawfirm.legal
                                         jjl@lovelawfirm.legal

                                                   And

                                         Steve R. Stephens, OBA #10479
                                         General Counsel
                                         Clinton W. Pratt, OBA #21329
                                         Assistant General Counsel
                                         Board of Regents for the Oklahoma Agricultural
                                                 and Mechanical Colleges
                                          th
                                         5 Floor, Student Union Building
                                         Stillwater, Oklahoma 74078-7044
                                         steve.stephens@okstate.edu
                                         clint.pratt@okstate.edu
                                         Attorneys for Defendant Gary Sandefur


                            CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of February, 2020, the forgoing pleading was
electronically filed with the Clerk of the Court using the ECF System and notice will be
given to all counsel of record via the ECF System including:

                    Stanley M. Ward
                    Geoffrey A. Taylor
                    WARD & GLASS
                    1601 36th Avenue N.W.
                    Norman, Oklahoma 73072
                    Attorneys for Plaintiff

                                                  /s/ Margaret McMorrow-Love
                                                 Margaret McMorrow-Love

                                           -6-
